Title: To James Madison from James Kidd, 29 March 1816
From: Kidd, James
To: Madison, James


                    
                        
                            Marischall College Aberdeen
                            29 March 1816
                        
                        
                            May it Please your Excellency
                        
                    
                    From the heartfelt regard I have for your happy country it being the place where I spent the happiest days of my youth. And from the profound respect I have for your character as a Statesman and Patriot I presume thus to address your Excellency most humbly intreating your acceptance of the accompanying volumes as a testimony of Esteem and Regard which I have no other way to express.
                    The one of these volumes is a production of my own on the most difficult of all subjects upon which the human mind can speculate. I send it merely to open the subject for me to say, that the greatest and most successful most honourable and lasting of all monuments or conquests which you or any statesman can bequeath to his country is the instruction of the rising generation successively in the attainment of literature and a knowledge of the several scriptures and the fundamental Doctrines of the christian Religion. Statesmen in general govern by maxims of state policy but God governs by the maxims of his holy word. Nothing can inspire the human mind with so much true magnanimity as the knowledge and belief of the truths of the word of God.
                    Nothing can enable a country to stand out more successfully against an enemy than a general profession and practice of the christian Religion. God favours such countries most signally in political contests Example Saxony at the Reformation and since Sweden, Holland England and the United States. See what has befallen papist countries Since—look at unhappy france

Autrich Spain Sardinie and Naples. England has not triumphed of late by her Arms. She has triumphed by the prayers and holy lives of her subjects engaged in sending out Missionaries and sending out the scriptures to heathen countries. May I in the name of God intreat that whilst you preside and rule like a Statesman and patriot you at the same time use all your influence to instruct the youth of the states in the principles of the scriptures. I leave the conscience free. Sectaries are a support to the state in every country. Manufactories are a great ⟨work?⟩ without teaching the youth. Britain knows this well by experience.
                    Lest you should think I am Enthusiastic I send you a Performance on Finance of which I am not a judge but if there be any thing in it useful most willingly do I part with it for the welfare of the united States. I dare say several hints in it may be useful.
                    Whilst I send it for the welfare of the states, I may add that in case of another war the states cannot be too careful in attending to their dispatches and the mode of their conveyance. Seals upon dispatches are now quite useless. It is thought that France was lately overthrown by the uselessness of Seals upon dispatches. A method is found out that can counterfeit any Seal whatever. It is done by a little loaf bread mixed with a small quantity of paint and wrought like putty it will in time become so plastic as to receive the impression of any seal whatever and when let dry will retain the impression so exactly that the seal of the dispatches may be broken the dispatches read and a little fresh wax applied upon which the dryed bread will impress the likeness of the original that no man could tell but it was the original. Thus a bribe can be given to the bearer of the dispatches and he perfectly secured from the possibility of detection. In this respect Seals are become of no use in Europe They may be for ornament but what they used to indicate is quite gone.
                    I may add no industry labour or expence should be spared to create a formidable fleet. The safety of the Union depends upon its Marine influence. Every exertion should be made by the states to both feed and clothe their own subjects. France was once and if things stand as they do any time will be again ruined by her dependence for manufactured Articles. Every State is tributary that cannot feed and clothe her own Citizens. If you teach the youth and feed and cloth[e] the citizens yourselves you will be independent but when you cease to do this all is gone.
                    It may perhaps satisfy your Excellency to refer you to some characters who can tell who I am. Had the late Dr. Rush been in life I could have been at no loss for this. If Mr. Robert Patterson late professor of Mathematics in the university of Pennsylvania, by now overseer of the Mint be in life he can tell. And the Revd. Dr. Mason of New York knows me so does Mr. William Little 62 Vine Street Philadelphia. It is so long since I left the States that the most of my friends and acquaintances have been cut off by the Yellow

fever, at one time and natural death since. Besides your Excellency can see by what is before you that I can have no motive but what I profess and openly avow.
                    When your brave Admiral Decatur was a boy about 12 or 14 I knew him at the school of James Little in Southwark Philadelphia I presume he has no remembrance of me.
                    Your last address is worthy Franklin Washington & Madison. May God Spare you long for a blessing to the united States and at last receive you into Everlasting happiness and felicity. And May the united states long florish free Independent powerful and happy. And may your late Example be before the Eyes of Every president to the end of time. I am may it please your Excellency your sincere humble Servant
                    
                        
                            James Kidd
                            
                        
                    
                